Title: From Thomas Jefferson to Henry Knox, 10 September 1793
From: Jefferson, Thomas
To: Knox, Henry



Sir
Philadelphia Sep. 10. 1793.
 
The inclosed memorial of Alexandr. S. Glass praying the exertion of the publick force to deliver to him his sloop the Betsey, prize to the Citoyen Genet, belonging to your department, I have the honor of inclosing it to you, & of being with great respect, Sir, Your most obedt. servt

Th: Jefferson


P.S. I inclose the letter of Mr. Soderstrom, who communicated the papers to me.

